Title: To George Washington from Brigadier General Alexander McDougall, 25 April 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peeks Kill [N.Y.] 25th of April 177⟨7⟩

I am this moment favored with yours of Today; by the express riders. It has been my express orders, that no officer shall have furlough on any pretext whatsoever. The extreme hurry, which I am Continually kept in, by the arival of Small detachments and other business, prevented my examing those returns, with that attention I should otherwise have done. The adjut. of Colonel Cortlandt’s has had my leave to go down to New york, with a Flag which carried Prisoners exchanged; forwarded to me by General Schyler, to Solicit for the release of his wife; which I thought reasonable and good Policy. This must be the Furlough intended by the return. The conventions expedient raises men; and Col. Dubois makes Some progress out of the Militia now at Fort Montgomery. The Company of Artillery Shall be Quickened in their march. they are not Yet arrived. Returns shall be Sent you agreeable to orders; by a Safer conveyance than this may probably be. I have received a reinforcement Since my last of 140 of Col. Pattersons late regiment. At Sun Set, my whale boats returned, and brought me advice, of Eighteen Sail having come up as far as Dob’s Ferry; most of them Ships. The wind failed about that Time; and they anchored near it, the Tide is now in their Favor. Latter (and I think more authentic) intelligence, is that there are nine large Ships; Two of them of greater Size, than has appeared in the river. The Bagage and Stores of my litle army are in the Mountains. The Body of the Troops pretty compact. Two Strong Pickets out, well Posted; the whale Boats advanced on the river, and Signal Guns ordered; to Ala[r]m the Country, and every expedient taken to Guard against Surprise. Your excelency may rest assured, I shall do every thing in my power to protect the Country; and to maintain the reputation of the American Arms. I am again under the Necessity of beging your Candor; on this Hasty Scrawl as time

will not permit me to Copy it. I am Sir, with great respect Your Excellency’s very Humble Servt

Alexr McDougall


All the Boats but Two are moved from Kings Ferry under the Command of Fort Montgomery.

